DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-20 are pending.
	The prior art submitted on 9/16/21 and 10/30/20 has been considered.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-20, are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over DeSilva (US 2014/0278200 A1) in view of Macchia (6983603), and Leamy et al. (6498978).
As per claim 1, DeSilva discloses a system for determining performance of an engine, the system comprising two or more sensors configured in operable arrangement at two or more respective positions at a flowpath, and wherein the system comprises one or more computing device configured to perform operations, the operations comprising: acquiring, via the two or more sensors, parameter sets each corresponding to two or more engine conditions different from one another, wherein each parameter set indicates a health condition at respective locations at the engine (see at least the abstract; [0018-0029], [0054-0057], and [0069-0070], all para. disclose one or more acoustic sensor senses acoustic frequencies to determine first and second temperature value of the working gas at the first and second locations within a gas turbine engine.  It would have been obvious that “the one or more acoustic frequencies to determine first and second temperature value of the working gas at the first and second locations within a gas turbine engine” as discloses in the reference reads on “parameter sets each corresponding to two or more engine conditions different from one another” as claimed in claim 1; and first and second temperature value of the working gas at the first and second locations within a gas turbine engine in the reference reads on “each parameter set indicates a health condition at respective locations at the engine” as claimed in claim 1; Continuing in claim 1, DeSilva discloses comparing, via the computing device, the parameter sets to determine the respective health condition corresponding to the respective location at the engine (see at least the abstract; [0005], [0026],
[0050-0051], and [0069-0070], all para. disclose the first temperature value is
compared to the back calculated temperature value, and subsequent first
temperature values at the first location may be determined based on the recalculated constant value); and generating, via the computing device, a health
condition prediction at the engine based on the compared parameter sets (see at least [0049-0051], [0069-0071], and [0077-0080], all para. disclose determine the
locations of the combustion events based on the compared parameters). 
It would have been obvious, acquiring, via the two or more sensors, parameter sets each corresponding to two or more engine conditions different from one another, wherein each parameter set indicates a health condition at respective locations at the engine, is well known in the art. In addition to the teach of DeSilva, another reference to Macchia also disclose acquiring, via the two or more sensors, parameter sets each corresponding to two or more engine conditions different from one another, wherein each parameter set indicates a health condition at respective locations at the engine, comparing, via the computing device, the parameter sets to determine respective health condition corresponding to the respective location at the engine (see at least columns 1-2, lines 41-20; and columns 3-4, lines 20-52, all para. disclose plurality of temperature signals are received by a signal processor, and the signal processor is operative to process the temperature signals and to provide a feedback on the condition of the combustor based on the temperature distribution at the exit of the combustor), and generating, via the computing device, a health condition prediction based on the compared parameter sets (see at least column 3, lines 3-20).  
Also, still in claim 1, another reference to Leamy et al. also disclose acquiring, via the two or more sensors, parameter sets each corresponding to two or more engine conditions different from one another, wherein each parameter set indicates a health condition at respective locations at the engine (see at least column 1, lines 8-60; and columns 2-3, lines 34-17, all para. disclose a number of sensors distributed throughout the aircraft and engines provide data signals representative of the performance of the aircraft and its engines, and engine condition monitoring techniques typically use a screening process to identify various phases of operation and then extract specific data during the flight phases of interest, and monitor engine thermal state characteristics in gas turbine engines of the aircraft), comparing, via the computing device, the parameter sets to determine respective health condition corresponding to the respective location at the engine (see at least columns 1-2, lines 62-13; and columns 5-6, lines 22-3, all disclose collected data parameters are compare to a reference data to determine engine performance), and generating, via the computing device, a health condition prediction at the engine based on the compared parameters (see at least columns 5-6, lines 22-3).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of DeSilva by combining acquiring, via the two or more sensors, parameter sets each corresponding to two or more engine conditions different from one another, wherein each parameter set indicates a health condition at respective locations at the engine, for monitoring turbine engine performance in order to determine appropriate maintenance action depended on engine condition.
	As per claim 2, DeSilva discloses determining, via comparing the parameter sets, one or more locations of a health deterioration contributor over a circumferential, radial, or axial range of the flowpath (see at least [0018-0029], and [0054-0057], all para. disclose the sensor located at a first and second axial location in the engine to measure the parameter sets and comparing the parameter sets).  The second reference to Macchia also discloses determining, via comparing the parameter sets, one or more locations of a health deterioration contributor over a circumferential, radial, or axial range of the flowpath (see at least column 3, lines 21-39, disclose a plurality of circumferentially spaced-apart inter-turbine temperature sensors projecting into the hot combustion gas stream for providing temperature signals; also column 4, lines 8-32).
	As per claim 3, DeSilva discloses determining one or more locations of
the health deterioration contributor is a function of at least a measurement range of the sensor and the engine condition (see at least [0005-0017] disclose determining, for each of the one or more acoustic frequencies, a first and second temperature value of the working gas at the first and second location based on a function, T, that is directly proportional to each of the one or more acoustic frequencies and a calculated constant value corresponding to each of the one or more acoustic frequencies; also para. [0054-0057]).  Another reference to Leamy et al. also disclose determining one or more locations of the health deterioration contributor is a function of at least a measurement range of the sensor and the engine condition (see at least column 1, lines 7-60; and columns 5-6, lines 22-3, all para. disclose engine condition monitoring typically use a screening process to identify various phases of operation).
	As per claim 4, DeSilva discloses the measurement range of the sensors
is a function of respective coefficients corresponding to different respective engine
operating conditions (see at least [0005-0017] disclose determining, for each of the one or more acoustic frequencies, a first and second temperature value of the working gas at the first and second location based on a function, T, that is directly proportional to each of the one or more acoustic frequencies and a calculated constant value corresponding to each of the one or more acoustic frequencies; also para. [0054-0057]).  Another reference to Leamy et al. also disclose the measurement range of the sensors is a function of respective coefficients corresponding to different respective engine operating conditions (see at least column 1, lines 7-60; and columns 5-6, lines 22-3, all para. disclose engine condition monitoring typically use a screening process to identify various phases of operation).
As per claim 5, DeSilva discloses acquiring, via the sensors, parameter
sets each corresponding to two or more engine conditions different from one another comprises acquiring a first parameter set corresponding to a first engine condition and a first coefficient of the measurement range of the sensors, and further comprising acquiring a second parameter set corresponding to a second engine condition and a second coefficient of the measurement range of the sensors (see at least [0005-0017] disclose determining, for each of the one or more acoustic frequencies, a first and second temperature value of the working gas at the first and second location based on a function, T, that is directly proportional to each of the one or more acoustic frequencies and a calculated constant value corresponding to each of the one or more acoustic frequencies; also para. [0054-0057]).  
	As per claim 6, DeSilva discloses the measurement range of the sensors
is a function of at least a predetermined maximum distance along a circumferential
distance, a radial distance, or an axial distance over which the parameter set is
acquired, and a coefficient based on each engine condition (see at least [0018-0029], and [0054-0057], all para. disclose the sensor located at a first and second axial location in the engine to measure the parameter sets and comparing the parameter sets).  The second reference to Macchia also discloses the measurement range of the sensors is a function of at least a predetermined maximum distance along a circumferential distance, a radial distance, or an axial distance over which the parameter set is acquired, and a coefficient based on each engine condition (see at least column 3, lines 21-39, disclose a plurality of circumferentially spaced-apart inter-turbine temperature sensors projecting into the hot combustion gas stream for providing temperature signals; also column 4, lines 8-32).
	As per claim 7, DeSilva discloses the health deterioration contributor is
indicative of a fuel nozzle, a variable vane, a valve, or damage at the flowpath (see at least [0049-0055]).  The second reference to Macchia also discloses the health deterioration contributor is indicative of a fuel nozzle, a variable vane, a valve, or damage at the flowpath (see at least columns 3-4, lines 21-7).
	As per claim 8, DeSilva discloses acquiring, via the sensors, parameter
sets each corresponding to two or more engine conditions different from one another and each sensor further comprises acquiring parameter sets each corresponding to two or more measurement ranges of the sensor (see at least the abstract; [0018-0029], [0054-0057], and [0069-0070], all para. disclose one or more acoustic sensor senses acoustic frequencies to determine first and second temperature value of the working gas at the first and second locations within a gas turbine engine).
	
As per claim 9, DeSilva discloses the parameter sets correspond to a
circumferential temperature profile at the flowpath of the engine (see at least [0049-0052]).
	As per claim 10, DeSilva discloses the circumferential temperature profile
of the flowpath is indicative of a pattern factor of combustion gases, and wherein the health deterioration contributor corresponds to one or more fuel nozzles (see at least [0005-0020], and [0026-0029]).  The second reference to Macchia also discloses the circumferential temperature profile of the flowpath is indicative of a pattern factor of combustion gases, and wherein the health deterioration contributor corresponds to one or more fuel nozzles (see at least columns 2-3, lines 53-39).
	As per claim 11, DeSilva does not explicitly disclose pressure profile.  However, Leamy et al. disclose the parameter set corresponds to a circumferential pressure profile at the flowpath of the engine (see at least columns 2-3, lines 33-29; and columns 5-6, lines 22-3).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of DeSilva by combining pressure profile for monitoring engine performance.
	As per claim 12, Leamy et al. also disclose the health deterioration contributor corresponds to a variable vane, a valve or damage at a shroud at the flowpath when the parameter set corresponds to the circumferential pressure profile at the flowpath (see at least columns 2-3, lines 33-29; and columns 5-6, lines 22-3).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of DeSilva by combining pressure profile for monitoring engine performance.
	As per claim 13, DeSilva does not explicitly disclose engine conditions different from one another corresponds to two or more of a startup, ground idle, cruise, climb, takeoff, or approach operating condition.  However, Leamy et al. disclose the two or more engine conditions different from one another corresponds to two or more of a startup, ground idle, cruise, climb, takeoff, or approach operating condition (see at least column 1, lines 43-60; columns 3-4, lines 18-13; and columns 5-6, lines 22-3).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of DeSilva by combining engine conditions different from one another corresponds to two or more of a startup, ground idle, cruise, climb, takeoff, or approach operating condition for accurately monitoring engine condition at different time and locations.
	As per claim 14, DeSilva does not explicitly disclose generating a signal to an operator of the engine indicating an action item for the operator to perform.  However, Macchia discloses generating, via the computing device, a signal to an operator of the engine indicating an action item for the operator to perform (see at least columns 1-2, lines 41-19; and columns 3-4, lines 40-52).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of DeSilva by combining generating a signal to an operator of the engine indicating an action item for the operator to perform in order to perform necessary maintenance for the engine to prevent engine failure.
	Claims 15-18, 19, and 20, are method claims corresponding to system claims 1-4, 9, and 12 above.  Therefore, they are rejected for the same rationales set forth as above.
					
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	. Cianflone et al. (US 2012/0191427 A1)
	. Volponi et al. (US 2008/0154473 A1)
	. Bland et al. (US 2007/0214796 A1)
	. Nguyen et al. (US 2004/0148139 A1)
	. Von Hoff et al. (8050843)
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALENA TRAN/Primary Examiner, Art Unit 3664